Per Curiam.
The question submitted is answered “ Yes,” and judgment is rendered in favor of the plaintiffs, Percival A. Sittig and Marie L. Sittig, against the defendants, Joseph M. Schaller and Anna M. Schaller, adjudging and decreeing that the said defendants accept the deed tendered by plaintiffs, and pay to the plaintiffs the sum of $5,700, the balance of the purchase price, without costs or disbursements of this submission. Under the authority of Luhrs v. Eimer (80 N. Y. 171) the eleven brothers and sisters of John Zimmerman, being non-resident aliens, were not capable of inheriting real property in this State. All concur. Present — Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ. Submitted controversy determined in favor of the plaintiffs, without costs.